Lake App. No. 2008-L-007 and 2008-L-008, 2009-Ohio-4256. This cause is pending before this court as an appeal and cross-appeal from the Court of Appeals for Lake County.
Upon consideration of the motion to determine an order and allocate separate additional time for oral argument of Homer S. Taft, it is ordered by the court that the motion is granted in part, and oral argument scheduled for Tuesday, February 1, 2011, shall proceed as follows: Appellants/crossappellees’ ease-in-ehief; appellee/eross-appellant’s case-in-chief; appellees/cross-appellees’ argument in response to the appeal and cross-appeal; appellants/cross-appellees’ rebuttal, if any; appellee/crossappellant’s rebuttal, if any.
It is further ordered that appellants/cross-appellees shall have fifteen minutes of argument time, appellee/cross-appellant shall have ten minutes of argument time, and appellees/cross-appellees shall have ten minutes of argument time.